Citation Nr: 1617808	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  09-23 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a dizziness condition.  

2.  Entitlement to an initial evaluation in excess of 10 percent for a muscle group XXI injury, residual of thoracotomy ("chest muscle disability"). 

3.  Entitlement to an increased evaluation in excess of 50 percent for posttraumatic stress disorder ("PTSD").  

4.  Entitlement to an effective date prior to October 29, 2013 for the grant of entitlement to individual unemployability due to service connected disabilities ("TDIU").   


REPRESENTATION

Appellant represented by:	 Calvin Hansen, Esq. 


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1967 to July 1971 and from June 1978 to March 1988.  

These matters come to the Board of Veterans' Appeals (Board) from a November 2011, a May 2012, and an April 2014 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

This claim was previously before the Board in May 2013, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining a medical opinion.  The requested development has been completed by the RO and with no further action necessary to comply with the Board's remand directives; the case is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the Veteran's dizziness is etiologically related to service.  

2.  For the entire period on appeal, the Veteran's injury to muscle group XXI has been manifested by loss of power, weakness, and impairment of coordination that more nearly approximates a moderately severe muscle group XXI injury.  
3.  The Veteran filed a claim for TDIU on July 6, 2009.   

4.  In an August 2009 rating decision the RO denied the Veteran's claim for TDIU because he did not meet the schedular evaluation and the Veteran failed to complete VA-Form 21-8940.  

5.  Due to an increased evaluation for a muscle disability made herein, the Veteran met the schedular evaluation for a TDIU on the date of claim, July 6, 2009.  


CONCLUSIONS OF LAW

1.  Affording the Veteran the benefit of the doubt, the criteria for service connection for a disability manifested by dizziness has been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304 (2015).

2.  The criteria for a 20 percent rating for a disability to muscle group XXI have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2015). 

3.  The criteria for an effective date of July 6, 2009, for entitlement to individual unemployability have been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.151, 3.155, 3.156, 3.157, 3.159, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dizziness 

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
  
VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.
  
Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).
  
Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  

In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).
  
It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

The Veteran has asserted entitlement to a dizziness condition that he believes is secondary to his service connected tinnitus.  After a careful review of the evidence the Board finds that service connection for dizziness is warranted.  

Service treatment notes from May and August 1980, noted dizziness and cerumen impaction and otitis that was treated and resolved.  A periodic examination from August 1981 demonstrated issues with dizzy spells, headaches, sinusitis, and hay fever.  Upon examination it was noted that the Veteran had mild hearing loss without any other abnormalities.  In January and June 1982, the Veteran complained of dizziness and was treated for an upper respiratory infection.  In February 1983, the Veteran was treated for complaints of dizzy spells that were associated with near-syncope.  He was treated for pre-syncope and a prodrome to vascular type headaches.  The Veteran's separation examination noted no physical abnormalities with the exception of the Veteran's reported problems with dizzy spells, headaches, sinusitis, and hay fever.  

Treatment notes from September 2009, note a complaint by the Veteran of dizzy spells that can occur up to four to five times daily.  He noted that rapid changes in positioning can trigger these spells and can last up to five minutes, or other movement like standing.  He further reported that the dizzy spells began five months prior, and wanted to know if these spells were related to his ear condition.  The impression at the end of the examination was impacted cerumen (earwax).  

In June 2011, the Veteran underwent an examination to determine if he had Meniere's disease.  At the examination, the Veteran reported that during the previous five years he had experienced increasing problems with dizzy spells and hearing problems.  The spells were manifested by a spinning sensation and a feeling of fluid in the head.  As of the date of the examination, the Veteran had not been diagnosed with Meniere's disease or vertigo.  Upon physical examination he did not demonstrate any abnormalities or deformities.  The impression at the end of the examination was that the Veteran did not have symptom consistent with Meniere's disease.  This determination was supported by the fact that his hearing loss is not low frequency hearing loss; rather his is a high frequency hearing loss.  The examiner was unable to give an etiology for disequilibrium.  The examiner did note the Veteran's complaints of dizziness in his file, but it was unclear whether the Veteran had an inner ear problem or something else.  He had abnormal tests findings possibly consistent with superior semicircular canal dehiscence syndrome.  

In September 2011, the Veteran had a follow up examination.  The Veteran stated that sneezing and coughing can induce his vertigo.  He claimed that since the dizzy spells began, they have been increasing in frequency and duration.  The examiner opined that the Veteran did not Meniere's disease for the reasons mentioned above.  It was further opined that the Veteran's vertigo did not have its onset in service because even though he suffered from numerous noise exposures in service and had numerous complaints of dizziness in service, the examiner found that there were not inner-ear related.  With every episode of dizziness in service, the examiners had findings consisted with dehydration, upper respiratory infection, and near syncope.  These symptoms are not consistent with true vertigo.  Lastly, upon examination in 1983, the Veteran did not have nystagmus, which is a classic finding for vestibular pathology.  

The examiner was also asked to give an opinion on whether or not the Veteran's complaints of dizziness are secondary to his service connected tinnitus.  However, he failed to give a response.  The claim was sent back for clarification November 2011 and it was opined that the Veteran's service connected tinnitus did not cause or aggravate the Veteran's current disability manifested by dizziness.  The rationale provided was that there was no medical evidence of tinnitus causing a disability manifested by dizziness to include Meniere's disease.  

The Board finds that the evidence of record does not support the Veteran's contention that his service connected tinnitus caused or aggravated his current disability manifested by dizziness.  However, the Board does find that there is sufficient evidence to grant service connection on a direct basis.  The Veteran had several complaints of dizziness in service; those same complaints continued immediately after service and have continued with varying degrees of severity since service.  The Veteran is competent to report symptoms of dizziness because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465.  While none of the VA doctors have been able to provide an etiology of the Veteran's dizziness, other than to determine that he does not have Meniere's disease, there is no clear opinion stating that the dizziness that manifested in service is not the same dizziness he experiences now or a manifestation of the dizziness he currently experiences did not have its onset in service.  

The Board has remanded this claim on several occasions in order to receive a clear opinion on the etiology of the Veteran's current dizziness disability and could do so again.  However, the Board finds that remand for another opinion may not provide additional clarity.  As such, and resolving all doubt in favor of the Veteran, the Board is granting service connection for a disability manifested by dizziness based upon continuity of symptoms since service.  Resolving all doubt in favor of the Veteran, service connection for dizziness is granted.  

Chest Muscle Disability 

The Veteran is service connected for a chest muscle disability, currently evaluated as 10 percent disabling.  The Veteran has asserted that his initial disability rating does not adequately reflect the severity of his disability.  The Veteran's disability has been rated under 38 C.F.R. 4.73 §§ 6844-5321.  In this instance, the hyphenated diagnostic code indicates that the Veteran's residuals of thoracotomy, an unlisted disability for which specific rating criteria do not exist, is rated by analogy under any of diseases listed in the section for muscle injuries.  As such, the most analogous rating criteria for the Veteran's condition are those associated with Diagnostic Code 5321 for muscles of respiration of the thoracic muscle group.  
This category of disabilities is primarily intended for damage to muscle groups due to missiles entering into the body, either penetrating or through and through damage.  In this case, the Veteran was not injured by a bullet or missile, but instead has residual damage due to the removal of a carcinoid tumor right upper lobe, status post thoracotomy.  As such, the rating criteria regarding through and through or deep penetrating wounds by a small high velocity missile or large low velocity missile with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring will not be considered when rating the Veteran.  Instead, the Board will concentrate on his cardinal signs and symptoms of muscle disability.  
The Veteran's disability has been categorized as muscle damage to group XXI, the muscles controlling the respiration of the thoracic muscle group.  A 0 percent rating is assigned for a slight impairment of muscle function, a 10 percent rating is assigned for moderate impairment, and a 20 percent rating is assigned for moderately severe or severe impairment.  38 C.F.R. § 4.73.

Muscle group damage is categorized as mild, moderate, moderately severe, and/or severe, and evaluated accordingly.  38 C.F.R. § 4.56.  Disability of a muscle group is based on impaired joint motion and its ability to perform its full work.  Principal symptoms are weakness, fatigability, coordination, swelling, deformity, and atrophy.  The principal factors are impairment of delicate coordination, strength of scar bound muscles, and lowering of fatigue threshold.  Skin scars are incidental and negligible but allow for envisaging the whole track of the missile, including any bony or nerve involvement.  It is the deep intra-and inter-muscular scarring that is disabling.  Through-and-through or other wounds of the deep structure almost invariably cause scarring so that muscles pull against other muscles causing incoordination and loss of strength.  Prolonged exertion brings about fatigue and pain, thus interfering with function.  38 C.F.R. §§ 4.47, 4.48, 4.49, 4.50, 4.51, 4.54 (2015).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).

A slight muscle disability is one where the injury was a simple wound of muscle without debridement or infection.  The service department record would show a superficial wound with brief treatment and return to duty.  There would be healing with good functional results.  There are no cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c).  Objectively, there would be a minimal scar, with no evidence of fascial defect, atrophy, or impaired tonus.  There would be no impairment of function, or metallic fragments retained in muscle tissue.  

Moderate disability of the muscles results from through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  History and complaint include service department or other evidence showing in-service treatment for the wound, and consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objective findings include entrance and (if present) exit scars indicating short track of missile through muscle tissue; some loss of deep fascia or muscle substance, or impairment of muscle tonus and loss of power or lowered threshold fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2). 

Moderately severe disability of muscles results from through and through or deep penetrating wound by a small high velocity missile or large low velocity missile with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  History and complaint include service department or other evidence showing hospitalization for a prolonged period for treatment of wound and there is a record of consistent complaint of the cardinal signs and symptoms of muscle disability, and if present, evidence of inability to keep up with work requirements.  Objective findings include entrance and (if present) exit scars indicating track of missile through one or more muscle groups; indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with the sound side demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.

In January 1994, the Veteran was diagnosed with carcinoid tumor and underwent a right upper lobectomy/lymph node resection and was diagnosed with carcinoid tumor of his lung.  The Veteran was followed by a pulmonologist and an oncologist and no further treatment was done at the time.  At an examination in May 1994, the Veteran stated that since his surgery he had noticed more dyspnea with exertion and he became very dyspneic after running one block.  He also reported muscular pain since the surgery.  He denied a significant cough and hemoptysis.  However, the Veteran did report continued complaints of muscular pain in the right chest since surgery.  A review of Veteran's private treatment records, show complaints of July 1997 of continued chest pain.  

At the Veteran's VA examination from September 2004, he reported a steady, daily, right lateral chest wall pain, with the occasional flare-up once or twice per month.  The pain occasionally awakened him and was aggravated by lifting greater than 30 to 40 pounds and caused heavy breathing.  It was noted that pain is often relieved with stretching and resting.  The Veteran reported that there was no noticeable decrease in range of motion or functional impairment during flare-ups.  The examiner objectively reported tenderness and fullness on the right anterior chest wall, though there was no apparent muscle wasting, no muscle herniation, and no loss of muscle function.  

Treatment notes from 2004 show continued complaints of daily chest pain, and increased chest pain with exertion.  The Veteran also reported that he avoided certain movements due his overall discomfort.  X-ray evidence revealed that his lung volumes were high normal, with tenting of the right hemidiaphragm silhouette.  The diagnosis was previous RUL carcinoid lung cancer, with shortness of breath and chest discomfort, likely due to residuals of lung surgery.  

The Veteran had another VA examination in August 2008, and at that time he complained of shortness of breath with right rib and chest pain.  

The Veteran underwent a VA examination in July 2011.  At this time, the Veteran reported that prior to his retirement, he would experience right chest wall pain about once per week, lasting for 30 minutes.  During flare-ups, the pain would cause loss of power and weakness without symptoms of fatigue, as well as impairment of coordination.  However, since retirement, the flare-ups have subsided.  
The examiner objectively reported that his injury causes chest wall muscle pain and strain in certain position.  Upon physical examination, the Veteran had normal reflexes and active movement with strength testing.  Lastly, muscle tone was normal with no evidence of atrophy.  

The Veteran is currently in receipt of a 10 percent rating for his residual chest muscle disability, which is categorized as moderate.  The Veteran is in receipt of a moderate rating because his most recent examination, complaints and treatment notes reveal one or more of the cardinal signs and symptoms of a muscle disability; including loss of power, weakness, and impairment of coordination.  

The Board finds that a higher evaluation to 20 percent is warranted because there is evidence of consistent complaint of cardinal signs and symptoms of muscle disability that made it difficult for the Veteran to keep up with work requirements.  Specifically, the record reflects consistent reports of chest pain, weakness and impaired coordination and also reflect that these symptoms impacted his ability to work.  Specifically, the April 2012 VA examination noted the scarring with muscle strain, along with other service-connected disabilities, would limit any exertional or physical labor and the October 2013 VA examination confirmed the shortness of breath and chest wall pain would not allow anything exertional.  The examiner further noted that while these issues would not totally preclude sedentary employment, he would still have some pain and would be forced to get up and around and may affect sedentary employment as he could not sit for extended periods.  Even though the Veteran does not meet all of the requirements of a 20 percent rating, the Board finds that because the Veteran is being rated analogously with a disability rating that is most often used for gunshot wounds, a 20 percent rating is appropriate in this instance.  

The Board finds that no higher rating is warranted based upon the evidence available.  The Veteran is in receipt of the highest schedular rating for a muscle injury of the chest.  There are no other Diagnostic Codes that consider similar symptoms that provide for higher evaluations, so a rating by analogy is not appropriate.  

Additional Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describes the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Turning to the first step of the extraschedular analysis, the Board does not find any symptoms or functional impairment that is not already encompassed by the currently assigned ratings.  The Veteran's symptoms of loss of power, weakness, and impairment of coordination from his chest muscle disability are all contemplated in the ratings assigned.  As such, it is not found that any of the disabilities meet the "governing norms" of an extraschedular rating.  Further, referral for consideration of an extraschedular rating is not warranted, as the evidence does not show hospitalization due to the Veteran's service-connected disabilities discussed above, and the Veteran's last examination it was noted that since his retirement he has less flare-ups.  The Board also finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, including the issues on appeal.  Accordingly, referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Based on the foregoing, the Board finds the schedular evaluations are adequate, and referral is not required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).

TDIU 

The Veteran has asserted that he is entitled to an effective date earlier than October 29, 2013 for his benefit of TDIU.  Specifically, the Veteran had previously filed a claim for TDIU on July 6, 2009 and was denied because he did not meet the schedular criteria for a TDIU evaluation and he failed to provide evidence of his unemployability.  

A total disability rating are authorized for any disability or combination of disabilities provided the schedular rating is less than total, where the disabled person is unable to secure and maintain substantially gainful employment because of the severity of his service-connected disabilities.  If there is only one such disability, it must be ratable at 60 percent or more.  Provided instead, there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional service-connected disability to bring the combined rating to at least 70 percent.  38 C.F.R. §§ 4.15, 4.16 (2014).

Based up on the grant of a higher initial rating made in this decision for the Veteran's chest muscle disability, the Veteran became eligible for a schedular evaluation on the date of his TDIU claim.  Upon review of the evidence of record, the Board finds that the Veteran is entitled to an effective date of July 6, 2009 for his TDIU claim.  

Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase shall be fixed in accordance with the facts found, but shall be no earlier than the date of receipt of the application thereof.  38 U.S.C.A. § 5110(a).  The statutory provision is implemented by regulation, which provides that the effective date for an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.   

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  38 C.F.R. § 3.155.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  38 C.F.R. § 3.155. 

The Veteran filed made an informal claim for TDIU on his July 2009 VA-Form.  The RO denied his claim in an August 2009 rating decision.  That decision was appealed to the Board, and the Board remanded the claim for additional development, specifically for an additional medical opinion, and to also have his other claim adjudicated as the service connection claims and the TDIU claim was inextricably intertwined.  In May 2013, the claim was returned to the Board, and once again the Board found the medical opinion inadequate and the claim was remanded for another medical opinion.  In January 2014, the Veteran submitted additional evidence to support his claim in the form of retirement paperwork from his employer.  In April 2014, the RO granted a TDIU with an effective date of October 2013.  The Veteran appealed the effective date, and the claim is once again before the Board.  

In addition to his appeal for an earlier effective date, the Veteran also appealed an initial rating for his chest muscle disability, which has been increased by the Board for the entire period on appeal.  Thus, the Veteran's service connected disabilities included PTSD, rated as 30 percent disabling prior to June 2010 and 50 percent disabling from June 2010; the low back, rated as 20 percent disabling; carcinoid tumor of the right upper lobe rated as 10 percent disabling; the scar with residual injury to muscle group XXI, now rated as 20 percent disabling; the left knee, rated as 10 percent disabling; dermatitis, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; the right knee, rated as 10 percent disabling, loss of lung capacity, rated as 10 percent disabling; and a scar of the right lower leg, rated as noncompensable.  As such, the Veteran now meets the criteria for a schedular evaluation because, at the time of the date claim in July 2009, he had an overall rating of 80 percent disabling, and one disability at 40 percent disabling when combining his lung disabilities together as they all stem from the same etiology.  See 38 C.F.R. § 4.16.  

As noted in the April 2014 rating decision which granted TDIU, the Veteran stopped working under a voluntary immediate non-disability retirement effective January 1, 2009.  The rating decision further noted that vocational rehabilitation records from 2003 noted impairments with standing, climbing, crouching, crawling, bending, stooping, lifting, carrying, pushing, and pulling from the service-connected knee and back and an October 2013 VA examination concluded that combining the effects of the low back, neurosis, shortness of breath and chest discomfort and both knees the Veteran would be precluded from substantially gainful employment.  The examiner provided an addendum further explaining why the service-connected disabilities would preclude employment.  As the Veteran meets the schedular criteria from July 2009 and the evidence reflects the disabilities precluded employment from July 2009, the Board finds that an earlier effective date, of July 6, 2009, for TDIU is warranted.  


Duties to Assist and Notify 

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the Veterans Claims Assistance Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  


ORDER

Service connection for dizziness is granted.  

An evaluation of 20 percent for muscle group XXI injury, residual of thoracotomy, for the entire period on appeal is granted.  

An effective date of July 6, 2009 for a TDIU is granted.  



REMAND

The Veteran has asserted entitlement to a disability rating in excess of 50 percent for his service connected PTSD.  Specifically, he claims that his disability is more severe than his current rating.  Upon review of the record, it is noted that the Veteran's last psychiatric examination was in May 2012, almost four years ago.  As such, the Board is remanding this claim for a contemporaneous examination, in order to determine the current severity of the Veteran's PTSD disability.  See 38 C.F.R. § 3.159; see also VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's statutory duty to assist includes a thorough and contemporaneous medical examination).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC is requested to schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected PTSD.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examination report must include a full psychiatric diagnostic assessment in accordance with the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (5th ed. 2013) (DSM-V).  The examiner is to identify the nature, frequency, and severity of all current manifestations of this condition.  The examination report must include an explanation of the significance of the current levels of psychological, social, and occupational functioning which support the score.  

2.  Following completion of the above and any other development deemed proper, readjudicate the Veteran's claim.  If any of the benefits sought on appeal remain denied, provide the Veteran and his representative a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


